

114 SCON 26 IS: Expressing the sense of Congress regarding the right of States and local governments to maintain economic sanctions against Iran. 
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 26IN THE SENATE OF THE UNITED STATESDecember 1, 2015Mr. Kirk (for himself, Mr. Manchin, and Mr. Rubio) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the right of States and local governments to maintain
			 economic sanctions against Iran. 
	
 Whereas Iran is a major threat to the national security of the United States and its allies;
 Whereas Iran is the world’s leading state sponsor of terrorism and continues to materially support Hezbollah, Hamas, and the regime of Bashar al-Assad;
 Whereas Iran is responsible for severe violations of the human rights of the people of Iran, including imprisonment, harassment, and torture against dissidents and those critical of the Iranian regime such as human rights defenders, lawyers, activists, and ethnic minorities;
 Whereas the United States has led the international community in imposing crippling economic sanctions against Iran for sponsoring terrorism and its human rights violations;
 Whereas section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195; 22 U.S.C. 8532) authorizes States and local governments to divest from, or prohibit investment of the assets of the State or local government in, any person that the State or local government determines, using credible information available to the public, engages in investment activities in Iran;
 Whereas section 202(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 states that, It is the sense of Congress that the United States should support the decision of any State or local government that for moral, prudential, or reputational reasons divests from, or prohibits the investment of assets of the State or local government in, a person that engages in investment activities in the energy sector of Iran, as long as Iran is subject to economic sanctions imposed by the United States.;
 Whereas section 202(f) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 states that, A measure of a State or local government authorized under subsection (b) or (i) is not preempted by any Federal law or regulation.;
 Whereas States have explicit authority granted by Congress and the executive branch through the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 to enact sanctions against Iran or entities that do business with Iran and cannot have such actions be preempted by Federal law or regulation;
 Whereas the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, including section 202 of such Act, was enacted by Congress out of concern for illicit Iranian behavior, including its state sponsorship of terrorism and human rights abuses;
 Whereas 30 States and the District of Columbia have enacted divestment legislation or policies against Iran by refusing to invest State and local pensions in international corporations that do business with Iran;
 Whereas 11 States have enacted laws or policies that prohibit awarding State or local government contracts to companies or financial institutions that do business with Iran;
 Whereas such laws and regulations in no way interfere with the conduct of United States foreign policy;
 Whereas States and local governments adopted such laws and regulations out of a shared concern for illicit Iranian behavior, including its state sponsorship of terrorism and human rights violations;
 Whereas, on July 14, 2015, the P5+1 countries and Iran agreed to the Joint Comprehensive Plan of Action (in this resolution referred to as the JCPOA);
 Whereas Iran divestment laws and regulations adopted by States and local governments in no way prevent the implementation of the lifting of sanctions as specified in the JCPOA;
 Whereas, on July 28, 2015, under testimony to the Committee on Foreign Affairs of the House of Representatives, Secretary of State John Kerry confirmed that States' legal authority to enact sanctions against Iran would not be affected by the implementation of the JCPOA;
 Whereas, on September 30, 2015, Chris Backemeyer, the Principal Deputy Coordinator for Sanctions Policy at the Department of State, stated in reference to sanctions by State and local governments against Iran, We certainly discussed this issue when we were in the negotiations, and at the present time we do not feel like any of those pieces of legislation jeopardize our ability to implement the JCPOA, and we are quite clear about that.; and
 Whereas sanctions targeting Iran’s sponsorship of terrorism and human rights violations, including State and local government divestment laws and regulations, remain a core national security priority of the United States: Now, therefore, be it
	
 That Congress— (1)reaffirms its commitment to stopping Iran’s sponsorship of terrorism and human rights violations;
 (2)reaffirms its legislative intent that the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195; 22 U.S.C. 8501 et seq.), including section 202 of such Act, was enacted to deter illicit Iranian behavior, including its sponsorship of terrorism and human rights violations; and
 (3)strongly supports continued State and local government sanctions targeting Iran's illicit activity, including divestment of assets from companies investing in Iran and prohibition of investment of the assets of the State or local government in any person that the State or local government determines, using credible information available to the public, engages in investment activities in Iran, as authorized by section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010.